Citation Nr: 0001592	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-03 566A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the University of Virginia Medical Center (UVMC) 
from March 3, 1997, to March 13, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 decision by the VA medical center (VAMC) in 
Richmond, Virginia that denied the veteran's claim for 
payment or reimbursement of medical expenses incurred at UVMC 
from March 3, 1997, to March 13, 1997.

REMAND

The Board notes that the veteran testified, at a June 1998 
personal hearing, that his UVMC surgeon, Dr. Tribble, called 
the VAMC on two occasions before either his hospitalization 
or his surgery.  Thereafter, Dr. Tribble told the veteran 
that he had worked with VAMC many times before and there 
would be no problem with them paying for his hospitalization 
and surgery.  Moreover, a May 8, 1997, statement from a VAMC 
social worker indicates that the veteran "had in . . . his 
possession the approval for UV[MC] to do the surgical 
procedure from the VAMC fee basis unit."  Such statements 
regarding VA authorization for treatment at UVMC are not 
otherwise documented in the available record.  Nevertheless, 
such a statement by Dr. Tribble, or such VAMC authorization, 
if extant, would be significant pieces of evidence in the 
claim for payment or reimbursement of the medical expenses 
incurred at UVMC.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); 38 C.F.R. § 17.52 (1999) (non-VA care may be paid for 
by VA if VA authorizes the care in advance or within 72 hours 
in the case of an emergency).  The Board therefore finds that 
further action is required before final appellate review may 
be accomplished.  

In addition, the Board observes that the record contains a 
duly executed VA Form 23-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of The 
American Legion.  However, at his June 1998 personal hearing, 
the veteran was assisted by a representative from the 
Disabled American Veterans (DAV).  Thereafter, The American 
Legion filed presentations with the VAMC in July 1999 and 
with the Board in December 1999.  The American Legion took 
exception to the VAMC having allowed the veteran to be 
represented by another service organization at the June 1998 
hearing.  Accordingly, on remand, the veteran should be asked 
to clarify his intent as to representation and he should be 
asked whether he desires a new personal hearing with his 
designated representative.

Lastly, the Board notes that governing regulations provide 
that a supplemental statement of the case (SSOC) will be 
furnished to the veteran when additional pertinent evidence 
is received after a statement of the case has been issued.  
19 C.F.R. § 19.31 (1999).  In this regard, the Board notes 
that the veteran testified at the June 1998 personal hearing.  
The American Legion has argued that a SSOC should have been 
issued.  Id.  In light of the confusion about representation 
of the veteran, the Board agrees that a SSOC is required.

The case is consequently REMANDED for the following actions:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Next, the veteran should be 
asked to clarify his intent as to 
representation.  If he desires to appoint 
a representative other than The American 
Legion, a power of attorney should be 
executed.  The veteran should also be 
advised of information needed to assist 
in the adjudication of the claim for 
payment or reimbursement of medical 
expenses.  This sort of evidence includes 
any proof of prior authorization for the 
payment of his medical expenses or, in an 
emergency, proof that he obtained 
authorization within 72 hours after his 
hospitalization.  See 38 C.F.R. § 17.52 
(1999).  The veteran should be given the 
opportunity to attempt to secure a 
statement from the physician about whom 
he testified in June 1998.  The 
particulars of any authorization given to 
Dr. Tribble should be set forth in 
detail, including dates and names of 
individuals with whom Dr. Tribble spoke.  
The VAMC should search for a copy of the 
authorization discussed by the VAMC 
social worker in May 1997.

2.  After completion of the development 
requested above, VAMC should again review 
the veteran's claim.  Further evidentiary 
development to clarify the question of 
authorization should be undertaken as 
deemed appropriate.  38 U.S.C.A. § 5107 
(West 1991).  The veteran and his duly 
appointed representative should be given 
the opportunity to appear at another 
hearing.  If the benefit sought is 
thereafter denied, a SSOC should be 
issued that addresses VAMC's adjudicatory 
action and all the evidence of record 
received since issuance of the March 1998 
statement of the case, including any 
hearing testimony.  

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The 
appellant has the right to submit additional evidence and 
argument on the issue the Board has remanded to the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs originating agencies to provide expeditious 
handling of all cases that have 

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


